EXHIBIT 10.29

[g111641kei001.jpg]

April 12, 2007
Andrew Miclot
1625 S Meadow Dr.
Warsaw, IN 46580

Dear Andy:

This letter will confirm the Agreement between you and Symmetry Medical Inc.
(the “Company”) as follows:

1)                                      Separation from the Company: By signing
this agreement you acknowledge that your separation from the Company is
effective April 12, 2007 (the “Separation Date”). As of the Separation Date, you
are no longer required to fulfill any of the duties and responsibilities
associated with your positions at the Company and its subsidiaries. By
April 30th, 2007, the Company agrees to make a lump sum payment to you in the
amount of thirteen weeks of your base pay, so long as you do not revoke this
agreement as provided for below.

2)                                      Membership: After December 31, 2007 the
Company will no longer pay for your Country Club Membership.

3)                                      Company Car: You may keep your company
car for six months following the Separation Date or until you become employed by
another company that provides you with a company car, whichever occurs first. At
that time you can turn it in to the Company or take over the lease. You may keep
your cell phone number, e-mail address, blackberry and laptop until May 2, 2007.

4)                                      Stock:

a.                                       Restricted Stock: You currently own
12,000 shares of performance based restricted stock which you have been awarded,
pursuant to certain Restricted Stock Agreements, dated as of May 16, 2005 and
July 7, 2006 between you and the Company (the “Restricted Stock Agreements”), of
which zero shares are currently vested. These shares have a performance based
vesting schedule with cliff vesting at the end of December 2008. The Company
agrees that you may keep the Restricted Stock for the life of the restricted
stock per the Restricted Stock Agreement and that the board has waived clause #5
relating to forfeiting the shares if you are no longer an employee in either
consideration for the terms described in 7, 8) c. and 9) below.

b.                                      Options. You currently own 6,517 stock
options to that certain Stock Option Agreement, date as of July 29, 2003 between
you and the Company (the “Stock Option Agreement”), of which 100% of the shares
are currently vested. The Company agrees that you may keep these vested Options
for the life of the Options and that the Board of Directors has waived clause #5
(a) relating to forfeiting or selling the shares within 30 days of your
departure in consideration for the terms described in 7, 8(c) and 9 below.

5)                                      Out-Placement: The Company offers
out-placement services.

6)                                      Benefits: Beginning on the Separation
Date, you will be eligible to participate under the Company’s medical plan for
eighteen months pursuant to COBRA and the Company will be responsible for all
costs associated with such coverage through October 2, 2008. After which time if
you choose to

--------------------------------------------------------------------------------

200 West Market Street · Warsaw, IN 46580, USA ·T:+1.574.268.2252
·F:+1.574.267.4551

·www.symmetrymedical.com

 


--------------------------------------------------------------------------------


Continue with COBRA you will be responsible for all costs of coverage. In the
event that you become employed by another company that provides benefits your
COBRA coverage will end.

7)                                      Release by You:

a.                                       You (for self, your heirs, assigns or
executors) release and forever discharge the Company, any of its affiliates, and
its directors, officers, agents and employees from any and all claims, suits
demands, causes of action, contracts, covenants obligations, debts, costs,
expenses, attorney’s fees, liabilities of whatever kind or nature in law or
equity, by statue or otherwise whether now known or unknown, vested or
contingent, suspected or unsuspected, and whether or not concealed or hidden,
which have existed or may have existed, or which do exist, through the date this
letter agreement becomes effective and enforceable (“Claims”) of any kind, which
relate in any way to your employment with the Company or the termination of that
employment except those arising out of the performance of this letter agreement.
Such released claims include, without in any way limiting the generality of the
foregoing language, any and all claims of employment discrimination under any
local, state or federal law or ordinance, including without limitation, Title
VII or the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act of 1990l and the Age Discrimination in
Employment Act of 1967, as amended. You further acknowledge that except as set
forth in this letter agreement, you are not entitled to any other salary, bonus,
severance, reimbursement of any kind, benefit or expectation of remuneration or
other monies from the Company or any of its affiliates.

b.                                      In signing this Release you acknowledge
that you intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. You expressly consent that this Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. You
acknowledge and agree that this waiver the Company would not make the Severance
Payments described in paragraph one and four. You further agree that in the
event you seek to recover against the Company in any Claim brought by a
governmental agency on your behalf, this release shall serve as a complete
defense to such Claims.

c.                                       By signing this letter agreement, you
acknowledge that you:

i.                                          have been given thirty days after
receipt of this letter agreement within which to consider it;

ii.                                       have carefully read and fully
understand all of the provisions of this letter agreement;

iii.                                    knowingly and voluntarily agree to all
of the terms set forth in this agreement;

iv.                                   knowingly and voluntarily agree to be
legally bound by this letter agreement;

v.                                      have been advised and encouraged in
writing (via this agreement) to consult with an attorney prior to signing this
letter agreement;

vi.                                   understand that this letter agreement,
including the Release, shall not become effective and enforceable until the
eighth day following execution of this letter agreement, and that at any time
prior to the effective day you can revoke this letter agreement;

vii.                                understand you may revoke this Letter
Agreement within seven (7) days by providing written notice to Anthony M.
Stites, 215 East Berry Street, Fort Wayne, Indiana 46802.


--------------------------------------------------------------------------------


8)                                      Additional Agreement:

a.                                       You also agree not to disparage the
Company, or its past and present investors, directors, officers, other
affiliates or employees, and to keep all confidential and propriety information
about the past and present business affairs of the Company confidential unless a
prior written release from the Company is obtained.

b.                                      You further agree that as of the date
hereof, you have returned to the Company any and all property, tangible or
intangible, relating to its business, which you possessed or had control over at
any time, including but not limited to company provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data that you shall not retain
any copies, compilations, extracts, excerpts, summaries or other notes of any
such manual files, documents, records, software, customer data base or other.
This does not include any exceptions stated in this letter to the above.

c.                                       You also agree for the period from
April 11, 2007 until December 31, 2008, that you will serve as a consultant to
the Company and to make yourself available as requested and necessary to a
reasonable amount of questions from the Company related to your prior position
and/or questions about the orthopedic industry. You agree to this until
December 31, 2008 to consult on matters related to your prior position, the
Company or the orthopedic industry.

9)                                      Confidential Information: You agree to
keep confidential all confidential information and trade secrets of the Company
and to refrain from disclosing any confidential information and/or trade secrets
without written permission of the President and CEO of the Company.

10)                                Non-compete: In further consideration to the
amount to be paid to you hereunder, you hereby agree until December 31, 2008 to
not engage directly or indirectly in the same or substantially similar business
in which the Company or any of its affiliates engages as of the Separation Date
anywhere within the markets in which the Company or its affiliates operates.
However, that ownership of less than 5% of the outstanding stock of any publicly
traded corporation shall not be deemed to be engaging solely be reason thereof
in any of its businesses. Further, not withstanding the language of this
section, you may accept employment with a customer or potential customer of the
Company. The Company shall have the right and remedy to have the provision of
paragraph 8 specifically enforced, including by temporary and/or permanent
injunction, it being acknowledged and agreed that any such violation may cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. If any of the covenants contained in paragraph 8
is held to be unenforceable because of the duration of such provision or the
area covered thereby, the parties agree that the court making such determination
shall have the authority to reduce the duration and/or area of such provision
and in its reduced form said provision shall then be enforceable. The length of
this non-competition period shall be extended day for day for any time period
that you are in violation of any of these restrictions.

11)                                Confidentiality of the Letter Agreement: The
contents of this letter agreement, including but not limited to its financial
terms, are strictly confidential. By signing this agreement you agree and
represent that you will maintain the confidential nature of the agreement,
except (a) to legal counsel, tax and financial planners, and immediate family
who agree to keep it confidential; (b) as otherwise required by law, in which
case you shall notify the Company in writing in advance of the disclosure; and
(c) as necessary to enforce this letter agreement.  The Company agrees that it
will keep the contents of this letter agreement confidential, except (a) to its
executive staff and governing bodies, as necessary or appropriate, and its
outside counsel and auditors; (b) as otherwise required by law including, but
not limited to, requirements of the Securities and Exchange Commission and the
New York Stock Exchange; and (c) as necessary to enforce this letter agreement.


--------------------------------------------------------------------------------


12)                                No Transfer or Assignment: You and the
Company agree that no interest or right you have or any of your beneficiaries
has to receive payment or to receive benefits under this agreement shall be
subject in any manner to sale, transfers assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, except as required
by law. Nor may such interest or right to receive payment or distribution be
taken, voluntarily or involuntarily, for the satisfaction of the obligations or
debts of, or other claims, against you or your beneficiary, including for
alimony, except to the extent required by law.

13)                                No Admissions: This letter agreement shall
not be construed as an admission of any wrongdoing either by the Company or, its
affiliates, or its officers, agents and employees.

14)                                Complete Agreement Amendment: This letter
agreement contains the entire agreement between you and the Company with respect
to the terms of your separation from the Company and its subsidiaries. No part
of this letter agreement may be amended or modified except in writing, executed
by both you and the Company.

15)                                Governing Law: This letter agreement shall be
interpreted in accordance with the laws of the State of Indiana. Whenever
possible each provision of this letter agreement shall be interpreted in a
manner as to be effective and valid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting the remainder of such provision or any of the
remaining provisions of this letter agreement.

16)                                Counterparts. This letter agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

17)                                Further Assurance: You hereby agree to
execute, acknowledge and deliver to the Company any further documents reasonable
requested by the Company to effectuate your separation from the Company and each
of its subsidiaries as an officer, director, or otherwise.

Please indicate your agreement by signing this letter and returning it to me.

Very truly yours,

 

 

 

 

 

 

 

By:

 /s/ Brian S. Moore

 

 

Brian S. Moore

 

 

CEO Symmetry Medical Inc.

AGREED AND ACCEPTED

 

 

The 12th of April, 2007

 

 

 

 

 

 

 

 

 /s/ Andrew J. Miclot

 

 

Andrew J. Miclot

 

 

 

--------------------------------------------------------------------------------

200 West Market Street · Warsaw, IN 46580, USA ·T:+1.574.268.2252
·F:+1.574.267.4551

·www.symmetrymedical.com

 


--------------------------------------------------------------------------------